F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          JAN 26 2005
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 LEONARD BALDAUF,

               Plaintiff - Appellant,

          v.                                             No. 03-1191
                                                        (D. Colorado)
 JOHN HYATT; ROBERT FAHEY,                      (D.C. No. 01-RB-1315 (CBS))
 Lieutenant, Fremont Corr. Facility;
 GARY NEET, Warden; GLORIA
 MASTERSON; CHARLES TAPPE,
 Hearing Officer; RICHARD
 MARTINEZ, Hearing Officer; BETTY
 FULTON, Case Manager; DAVID
 ROBERTS, Case Manager; PAUL
 CARRERAS, Lieutenant; WILLIAM
 ZALMAN, Director of Offender
 Services; CONNIE DAVIS, Sergeant;
 PATRICIA ROMERO, Mental Health
 Case Worker; KEN MAESTAS,
 Lieutenant; SGT. GARCIA;
 LIEUTENANT CARR; DAVID
 ARCHULETA, Sergeant; CHAD
 NELSON, Officer; UNKNOWN
 PROPERTY OFFICER; NARD
 CLAAR, Asst. Warden; MAJOR
 HARLAN,

               Defendants - Appellees.



                            ORDER AND JUDGMENT *


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
                                                                       (continued...)
Before TACHA, Chief Judge, HENRY, and HARTZ, Circuit Judges.


      As the parties agree, the threshold issue before us is whether the   Heck

doctrine, see Heck v. Humphrey , 512 U.S. 477 (1994), bars jurisdiction in this

case. Whether Heck applies depends on whether deprivation of good-time or

earned-time credits necessarily affects the duration of a Colorado prisoner’s

confinement. The record is inadequate to resolve this matter, and both counsel at

oral argument sought remand to the district court for development of the record.

Accordingly, we REMAND to the district court for further proceedings

concerning whether, under the    Heck doctrine, the district court has jurisdiction to

hear Mr. Baldauf’s claims. If the court determines that it has jurisdiction, it

should decide the merits, conducting any further proceedings that it deems

necessary.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




      *
       (...continued)
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                           -2-